NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0261-19T3

JAHLI MILES,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
______________________

                   Submitted November 30, 2020 – Decided December 14, 2020

                   Before Judges Sabatino and DeAlmeida.

                   On appeal from the New Jersey State Parole Board.

                   Jahli Miles, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Erica R. Heyer, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Jahli Miles, a state prisoner, appeals the Parole Board’s July 31, 2019 final

agency decision denying him parole and imposing an eighteen-month Future

Eligibility Term ("FET"). We affirm.

      In October 2007, appellant pled guilty to first-degree aggravated sexual

assault of a victim between thirteen and sixteen years old and third-degree

aggravated assault. For the sexual assault, appellant received a twelve-year

sentence subject to an eighty-five percent parole bar with an additional five

years of parole supervision upon release. For the assault charge, he received a

concurrent five-year sentence.

      On     May     15,    2017,     appellant    was    released    to    parole

supervision. Subsequently, on January 30, 2018, appellant was arrested for

possession of a synthetic cannabis.

      As a result of his arrest, appellant was returned to custody at South Woods

State Prison. Appellant's parole then was revoked on October 3, 2018, for

failure to notify his parole officer of his January 2018 arrest, failure to refrain

from the use of a controlled dangerous substance ("CDS"), and failure to

complete a drug rehabilitation program known as "RESAP."               Appellant's

circumstances were then reviewed by the Parole Board.




                                                                           A-0261-19T3
                                        2
      A two-member Parole Board panel denied appellant parole and imposed

the eighteen-month FET, which is shorter than the presumptive twenty-seven-

month FET prescribed by parole regulations, N.J.A.C. 10A:71-3.21(a)(1).

Appellant administratively appealed that ruling to the full Board, which affirmed

the panel's decision.

      Among other things, the full Board noted, pursuant to N.J.A.C. 10A:71-

3.11(b)(17), that appellant exhibited insufficient problem resolution, including

lacking insight into his criminal behavior, minimizing his conduct, and not

sufficiently addressing his substance abuse problem. The Board further rejected

appellant's contention that the Board panel failed to "review documented

evidence in [the] case file, indicating successful rehabilitation regarding drug

abuse, at [a] parole sanctioned program (RE-SAP [sic]) at Liberty House." The

Board found that although appellant was involved in drug treatment, he gained

little insight from these programs.

      Although the Board panel found mitigating factors such as appellant's

minimal offense record, his absence of infractions, his participation in programs

specific to behavior, and institutional reports reflecting appellant's favorable

institutional adjustment, these mitigating factors were not deemed sufficient to

"negate the fact that [appellant] still lack[s] insight into [his] criminal beh avior"


                                                                              A-0261-19T3
                                          3
and still minimizes his conduct. The Board also underscored appellant's two-

decade history of unresolved substance abuse.

      The Board rejected appellant's contention that the Board panel failed to

review his "[o]utpatient sex offender counseling data in regards to [his]

rehabilitation and likelihood of reoffending." The Board concluded the panel

appropriately reviewed appellant's entire record in rendering its decision,

including the outpatient sex offender counseling reports and mental health

evaluation which were included in such record.

      Additionally, the Board also rejected appellant's claim that the panel failed

to offer him programs to address his homelessness and lack of employment,

finding that the panel made a reasoned decision based on a preponderance of the

evidence that appellant would violate the conditions of parole if released at that

time. The conclusion was supported by appellant's long-standing substance

abuse, his record of three prior adult convictions, and his prior release on parole

which was violated when appellant participated in further drug use and criminal

behavior. The full Board agreed with the panel that placement in a program

would not overcome this preponderance of evidence supporting a decision to

deny parole.




                                                                           A-0261-19T3
                                        4
      On appeal, appellant contends the Board's decision was arbitrary and

capricious, as it gave too much weight to factors weighing against his release

and too little to mitigating factors. We disagree.

      Our scope of review of Parole Board determinations is highly

circumscribed, and "grounded in strong public policy concerns and practical

realities." Trantino v. N.J. State Parole Bd., 166 N.J. 113, 200 (2001) ("Trantino

V") (Baime, J., dissenting).

      "The decision of a parole board involves 'discretionary assessment[s] of a

multiplicity of imponderables . . . . '" Id. at 201 (alteration in original) (quoting

Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 10 (1979)).

"To a greater degree than is the case with other administrative agencies, the

Parole Board's decision-making function involves individualized discretionary

appraisals." Ibid. (citing Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 358-

59 (1973)). Hence, our courts "may overturn the Parole Board's decisions only

if they are arbitrary and capricious." Ibid. We do not disturb the Board's factual

findings if they "could reasonably have been reached on sufficient credible

evidence in the whole record." Id. at 172 (quoting Trantino v. N.J. State Parole

Bd., 154 N.J. 19, 24 (1998) ("Trantino IV")). "Administrative actions, such as

parole decisions, must be upheld where the findings could reasonably have been


                                                                             A-0261-19T3
                                         5
reached on the credible evidence in the record." McGowan v. N.J. State Parole

Bd., 347 N.J. Super. 544, 563 (App. Div. 2002).

      Applying these well-established principles of deference to the Board's

expertise, we affirm its determination in this case.     Among other things,

appellant's reoffending soon after his previous release and his persisting drug

dependency justified the Board's imposition of a rather modest FET. 1

      Affirmed.




1
 The Department of Corrections website indicates that the eighteen-month FET
was scheduled to expire on December 5, 2020. Appellant’s maximum release
date is May 15, 2022.
                                                                        A-0261-19T3
                                      6